UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Palmer Square SSI Alternative Income Fund (Class I: PSCIX) (Class A: PSCAX) SEMI-ANNUAL REPORT September 30, 2013 Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 13 Statement of Operations 14 Statements of Changes in Net Assets 15 Statement of Cash Flows 16 Financial Highlights 17 Notes to Financial Statements 19 Supplemental Information 26 Expense Example 29 This report and the financial statements contained herein are provided for the general information of the shareholders of the Palmer Square SSI Alternative Income Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.palmersquarecap.com Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS As of September 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS – 67.2% BASIC MATERIALS – 3.1% $ B2Gold Corp. (Canada) 3.250%, 10/1/20181, 2, 3 $ Horsehead Holding Corp. 3.800%, 7/1/20171, 3 Sterlite Industries India Ltd. (India) 4.000%, 10/30/20141, 3 Stillwater Mining Co. 1.750%, 10/15/20321, 4 COMMUNICATIONS – 9.3% Blucora, Inc. 4.250%, 4/1/20191, 2, 3, 4 Ciena Corp. 4.000%, 12/15/20201, 3 Equinix, Inc. 3.000%, 10/15/20141 Move, Inc. 2.750%, 9/1/20181, 2, 3 Qihoo 360 Technology Co., Ltd. (Cayman Islands) 2.500%, 9/15/20181, 2, 3 SBA Communications Corp. 4.000%, 10/1/20141 VeriSign, Inc. 3.250%, 8/15/20371 WebMD Health Corp. 2.500%, 1/31/20181 XM Satellite Radio, Inc. 7.000%, 12/1/20141, 2 CONSUMER, CYCLICAL – 11.3% Callaway Golf Co. 3.750%, 8/15/20191, 3, 4 DR Horton, Inc. 2.000%, 5/15/20141 Hawaiian Holdings, Inc. 5.000%, 3/15/20161, 3 Iconix Brand Group, Inc. 2.500%, 6/1/20161, 3 JetBlue Airways Corp. 6.750%, 10/15/20391, 4 1 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, CYCLICAL (Continued) $ KB Home 1.375%, 2/1/20191, 3, 4 $ Lennar Corp. 2.750%, 12/15/20201, 2, 4 Meritage Homes Corp. 1.875%, 9/15/20321, 4 Meritor, Inc. 7.875%, 3/1/20261, 2, 3, 4 Ryland Group, Inc. 1.625%, 5/15/20181, 3 Standard Pacific Corp. 1.250%, 8/1/20321, 3, 4 Titan Machinery, Inc. 3.750%, 5/1/20191, 3 Toll Brothers Finance Corp. 0.500%, 9/15/20321, 4 WESCO International, Inc. 6.000%, 9/15/20291, 4 CONSUMER, NON-CYCLICAL – 12.0% Ascent Capital Group, Inc. 4.000%, 7/15/20201, 3 CBIZ, Inc. 4.875%, 10/1/20151, 2, 3 Chiquita Brands International, Inc. 4.250%, 8/15/20161 Cubist Pharmaceuticals, Inc. 2.500%, 11/1/20171 Endo Health Solutions, Inc. 1.750%, 4/15/20151 Exelixis, Inc. 4.250%, 8/15/20191, 3 Illumina, Inc. 0.250%, 3/15/20161, 2 Incyte Corp. Ltd. 4.750%, 10/1/20151 Isis Pharmaceuticals, Inc. 2.750%, 10/1/20191, 3 Medicines Co. 1.375%, 6/1/20171, 2 Omnicare, Inc. 3.750%, 12/15/20251 2 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, NON-CYCLICAL (Continued) $ PHH Corp. 6.000%, 6/15/20171 $ ServiceSource International, Inc. 1.500%, 8/1/20181, 2, 3 Theravance, Inc. 2.125%, 1/15/20231 Volcano Corp. 1.750%, 12/1/20171, 3 Wright Medical Group, Inc. 2.000%, 8/15/20171, 3 ENERGY – 3.4% Alon USA Energy, Inc. 3.000%, 9/15/20181, 2, 3 BPZ Resources, Inc. 8.500%, 10/1/20171, 3 Cobalt International Energy, Inc. 2.625%, 12/1/20191, 3 Goodrich Petroleum Corp. 5.000%, 10/1/20321, 3, 4 Green Plains Renewable Energy, Inc. 3.250%, 10/1/20181, 2, 3 Newpark Resources, Inc. 4.000%, 10/1/20171 Vantage Drilling Co. (Cayman Islands) 5.500%, 7/15/20431, 2, 3, 4 Western Refining, Inc. 5.750%, 6/15/20141 FINANCIAL – 10.4% American Equity Investment Life Holding Co. 5.250%, 12/6/20291, 2, 4 Amtrust Financial Services, Inc. 5.500%, 12/15/20211, 3 DFC Global Corp. 3.250%, 4/15/20171, 3 Encore Capital Group, Inc. 3.000%, 11/27/20171, 2, 3 3.000%, 7/1/20201, 2, 3 Forest City Enterprises, Inc. 4.250%, 8/15/20181, 3 3 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIAL (Continued) $ 3.625%, 8/15/20201, 2, 3, 4 $ Forestar Group, Inc. 3.750%, 3/1/20201, 3 iStar Financial, Inc. 3.000%, 11/15/20161, 3 Jefferies Group LLC 3.875%, 11/1/20291, 4 Meadowbrook Insurance Group, Inc. 5.000%, 3/15/20201, 2, 3 MGIC Investment Corp. 9.000%, 4/1/20631, 2 Portfolio Recovery Associates, Inc. 3.000%, 8/1/20201, 2, 3 Radian Group, Inc. 2.250%, 3/1/20191, 3 Walter Investment Management Corp. 4.500%, 11/1/20191, 3 INDUSTRIAL – 4.9% Cemex S.A.B. de C.V. (Mexico) 3.750%, 3/15/20181 Covanta Holding Corp. 3.250%, 6/1/20141, 3 General Cable Corp. 4.500%, 11/15/20291, 3, 5 Tesla Motors, Inc. 1.500%, 6/1/20181, 3 Vishay Intertechnology, Inc. 2.250%, 6/1/20421, 2, 3 TECHNOLOGY – 11.7% Allscripts Healthcare Solutions, Inc. 1.250%, 7/1/20201, 2, 3 Bottomline Technologies de, Inc. 1.500%, 12/1/20171, 3 Cadence Design Systems, Inc. 2.625%, 6/1/20151 Concur Technologies, Inc. 2.500%, 4/15/20151, 2 Electronic Arts, Inc. 0.750%, 7/15/20161 4 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) TECHNOLOGY (Continued) $ Medidata Solutions, Inc. 1.000%, 8/1/20181, 2, 3 $ Microchip Technology, Inc. 2.125%, 12/15/20371 Micron Technology, Inc. 1.500%, 8/1/20311, 3, 4 Novellus Systems, Inc. 2.625%, 5/15/20411, 3 SanDisk Corp. 1.500%, 8/15/20171, 3 Spansion LLC 2.000%, 9/1/20201, 2, 3 Take-Two Interactive Software, Inc. 1.750%, 12/1/20161 UTILITIES – 1.1% CenterPoint Energy, Inc. 3.547%, 9/15/20291, 3, 4, 5 TOTAL CORPORATE BONDS (Cost $204,538,903) Number of Shares COMMON STOCKS – 0.4% FINANCIAL – 0.3% MetLife, Inc. TECHNOLOGY – 0.1% Take-Two Interactive Software, Inc.* TOTAL COMMON STOCKS (Cost $2,382,819) PREFERRED STOCKS – 22.9% BASIC MATERIALS – 0.7% ArcelorMittal (Luxembourg) 6.000%, 1/15/20161 COMMUNICATIONS – 1.0% Interpublic Group of Cos., Inc. 5.250%, 10/17/20131 Iridium Communications, Inc. 7.000%, 12/31/20491, 2, 3 5 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) CONSUMER, CYCLICAL – 1.1% Continental Airlines Finance Trust II 6.000%, 11/15/20301, 3, 4 $ Goodyear Tire & Rubber Co. 5.875%, 4/1/20141, 3 CONSUMER, NON-CYCLICAL – 5.3% Alere, Inc. 3.000%, 12/31/20491 Bunge Ltd. (Bermuda) 4.875%, 12/31/20491, 3 HealthSouth Corp. 6.500%, 12/31/20491 Omnicare Capital Trust II 4.000%, 6/15/20331, 3, 4 Post Holdings, Inc. 3.750%, 12/31/20491, 2 Universal Corp. 6.750%, 12/31/20491, 4 ENERGY – 5.3% Chesapeake Energy Corp. 5.750%, 12/31/20491, 2, 3 Energy XXI Bermuda Ltd. (Bermuda) 5.625%, 12/31/20491 Penn Virginia Corp. 6.000%, 12/31/20491 Sanchez Energy Corp. 4.875%, 12/31/20491, 2, 3 6.500%, 12/31/20491, 2, 3 SandRidge Energy, Inc. 7.000%, 12/31/20491, 3 FINANCIAL – 9.5% 2010 Swift Mandatory Common Exchange Security Trust 6.000%, 12/31/20131, 2 Alexandria Real Estate Equities, Inc. 7.000%, 12/31/20491 AMG Capital Trust I 5.100%, 4/15/20361 6 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) FINANCIAL (Continued) AMG Capital Trust II 5.150%, 10/15/20371 $ Bank of America Corp. 7.250%, 12/31/20491 Health Care REIT, Inc. 6.500%, 12/31/20491 iStar Financial, Inc. 4.500%, 12/31/20491, 3, 4 KeyCorp 7.750%, 12/31/20491, 3 MetLife, Inc. 5.000%, 10/8/20141 OFG Bancorp (Puerto Rico) 8.750%, 12/31/20491, 3 Wintrust Financial Corp. 5.000%, 12/31/20491 TOTAL PREFERRED STOCKS (Cost $67,581,291) TOTAL INVESTMENTS – 90.5% (Cost $274,503,013) Other Assets in Excess of Liabilities – 9.5% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (57.5)% COMMON STOCKS – (57.5)% BASIC MATERIALS – (1.7)% ) ArcelorMittal (Luxembourg) ) ) B2Gold Corp. (Canada)* ) ) Horsehead Holding Corp.* ) ) Sesa Goa Ltd. - ADR (India)* ) ) Stillwater Mining Co.* ) ) COMMUNICATIONS – (7.7)% ) Blucora, Inc.* ) ) Ciena Corp.* ) ) Equinix, Inc.* ) ) Interpublic Group of Cos., Inc. ) ) Iridium Communications, Inc.* ) ) Move, Inc.* ) ) Qihoo 360 Technology Co., Ltd. - ADR (China)* ) 7 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) COMMUNICATIONS (Continued) ) SBA Communications Corp. - Class A* $ ) ) Sirius XM Radio, Inc. ) ) Time Warner Cable, Inc. ) ) Time Warner, Inc. ) ) VeriSign, Inc.* ) ) WebMD Health Corp.* ) ) CONSUMER, CYCLICAL – (8.3)% ) Callaway Golf Co. ) ) DR Horton, Inc. ) ) Goodyear Tire & Rubber Co.* ) ) Hawaiian Holdings, Inc.* ) ) Iconix Brand Group, Inc.* ) ) JetBlue Airways Corp.* ) ) KB Home ) ) Lennar Corp. - Class A ) ) Meritage Homes Corp.* ) ) Meritor, Inc.* ) ) Ryland Group, Inc. ) ) Standard Pacific Corp.* ) ) Tesla Motors, Inc.* ) ) Titan Machinery, Inc.* ) ) Toll Brothers, Inc.* ) ) United Continental Holdings, Inc.* ) ) WESCO International, Inc.* ) ) CONSUMER, NON-CYCLICAL – (11.5)% ) Alere, Inc.* ) ) Ascent Capital Group, Inc. - Class A* ) ) Bunge Ltd. ) ) CBIZ, Inc.* ) ) Chiquita Brands International, Inc.* ) ) Cubist Pharmaceuticals, Inc.* ) ) Endo Health Solutions, Inc. ) ) Exelixis, Inc.* ) ) HealthSouth Corp. ) ) Illumina, Inc.* ) ) Incyte Corp. Ltd.* ) ) Isis Pharmaceuticals, Inc.* ) ) Medicines Co.* ) 8 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) ) Omnicare, Inc. $ ) ) PHH Corp.* ) ) Post Holdings, Inc.* ) ) ServiceSource International, Inc.* ) ) Theravance, Inc.* ) ) Universal Corp. ) ) Volcano Corp.* ) ) Wright Medical Group, Inc.* ) ) DIVERSIFIED – (0.1)% ) Leucadia National Corp. ) ENERGY – (5.6)% ) Alon USA Energy, Inc. ) ) BPZ Resources, Inc.* ) ) Chesapeake Energy Corp. ) ) Cobalt International Energy, Inc.* ) ) Energy XXI Bermuda Ltd. (Bermuda) ) ) Goodrich Petroleum Corp.* ) ) Green Plains Renewable Energy, Inc. ) ) Newpark Resources, Inc.* ) ) Penn Virginia Corp.* ) ) Sanchez Energy Corp.* ) ) SandRidge Energy, Inc.* ) ) Vantage Drilling Co.* ) ) Western Refining, Inc. ) ) FINANCIAL – (9.9)% ) Affiliated Managers Group, Inc.* ) ) Alexandria Real Estate Equities, Inc. - REIT ) ) American Equity Investment Life Holding Co. ) ) Amtrust Financial Services, Inc. ) ) Bank of America Corp. ) ) DFC Global Corp.* ) ) Encore Capital Group, Inc.* ) ) Forest City Enterprises, Inc. - Class A* ) ) Forestar Group, Inc.* ) ) Health Care REIT, Inc. - REIT ) ) iStar Financial, Inc. - REIT* ) ) KeyCorp ) ) Meadowbrook Insurance Group, Inc. ) 9 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) FINANCIAL (Continued) ) MetLife, Inc. $ ) ) MGIC Investment Corp.* ) ) OFG Bancorp (Puerto Rico) ) ) Portfolio Recovery Associates, Inc.* ) ) Radian Group, Inc. ) ) Walter Investment Management Corp.* ) ) Wintrust Financial Corp. ) ) INDUSTRIAL – (3.6)% ) Cemex S.A.B. de C.V. - ADR (Mexico)* ) ) Covanta Holding Corp. ) ) General Cable Corp. ) ) Swift Transportation Co.* ) ) Vishay Intertechnology, Inc.* ) ) TECHNOLOGY – (9.1)% ) Allscripts Healthcare Solutions, Inc.* ) ) Bottomline Technologies de, Inc.* ) ) Cadence Design Systems, Inc.* ) ) Concur Technologies, Inc.* ) ) Electronic Arts, Inc.* ) ) Lam Research Corp.* ) ) Medidata Solutions, Inc.* ) ) Microchip Technology, Inc. ) ) Micron Technology, Inc.* ) ) SanDisk Corp. ) ) Spansion, Inc. - Class A* ) ) Take-Two Interactive Software, Inc.* ) ) TOTAL SECURITIES SOLD SHORT (Proceeds $169,773,347) $ ) ADR – American Depository Receipt REIT – Real Estate Investment Trust * Non-income producing security. 1 Convertible security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 10 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 (Unaudited) 3 All or a portion of this security is segregated as collateral for securities sold short. 4 Callable. 5 Variable, floating or step rate security. See accompanying Notes to Financial Statements. 11 Palmer Square SSI Alternative Income Fund SUMMARY OF INVESTMENTS As of September 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Corporate Bonds Consumer, Non-cyclical 12.0% Technology 11.7% Consumer, Cyclical 11.3% Financial 10.4% Communications 9.3% Industrial 4.9% Energy 3.4% Basic Materials 3.1% Utilities 1.1% Total Corporate Bonds 67.2% Common Stocks Financial 0.3% Technology 0.1% Total Common Stocks 0.4% Preferred Stocks Financial 9.5% Consumer, Non-cyclical 5.3% Energy 5.3% Consumer, Cyclical 1.1% Communications 1.0% Basic Materials 0.7% Total Preferred Stocks 22.9% Total Investments 90.5% Other Assets in Excess of Liabilities 9.5% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 12 Palmer Square SSI Alternative Income Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2013 (Unaudited) Assets: Investments, at value (cost $274,503,013) $ Cash Cash deposited with broker for securities sold short Receivables: Investment securities sold Fund shares sold Dividends and interest Custodian Miscellaneous Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $169,773,347) Payables: Investment securities purchased Fund shares redeemed Subadvisory fees Advisory fees Shareholder servicing fees (Note 6) Distribution fees - Class A (Note 7) Dividends on securities sold short Administration fees Fund accounting fees Transfer agent fees and expenses Custody fees Auditing fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments and securities sold short Net unrealized appreciation (depreciation) on: Investments Securities sold short ) Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares outstanding Redemption price Maximum sales charge (5.75%* of offering price) Maximum offering price to public** $ Class I Shares: Net assets applicable to shares outstanding $ Shares outstanding Redemption price $ * On sales of $50,000 or more, the sales charge will be reduced. ** Class A shares of the Fund are subject to a Contingent Deferred Sales Charge (“CDSC”) of 1% on certain redemptions of Class A shares made within one year of purchase. See accompanying Notes to Financial Statements. 13 Palmer Square SSI Alternative Income Fund STATEMENT OF OPERATIONS For the Six Months Ended September 30, 2013 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $5,368) $ Interest (net of foreign withholding taxes of $154) Total investment income Expenses: Subadvisory fees Dividends on securities sold short Advisory fees Interest expense Administration fees Fund accounting fees Distribution fees - Class A (Note 7) Transfer agent fees and expenses Shareholder servicing fees (Note 6) Registration fees Offering cost Custody fees Auditing fees Miscellaneous Trustees' fees and expenses Legal fees Chief Compliance Officer fees Shareholder reporting fees Insurance fees Total expenses Advisory fees recovered Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Securities Sold Short: Net realized gain (loss) on: Investments Securities sold short ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Securities sold short ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain on investments and securities sold short Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 14 Palmer Square SSI Alternative Income Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended September 30, 2013 (Unaudited) For the Period May 25, 2012* through March 31, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income (loss) $ $ Net realized gain on investments and securities sold short Net change in unrealized appreciation/depreciation on investments and securities sold short ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Class A ) ) Class I ) ) From net realized gain: Class A - ) Class I - ) Total distributions ) ) Capital Transactions: Net proceeds from shares sold: Class A Class I Class I capital issued in connection with reorganization of private fund (Note 1) - Reinvestment of distributions: Class A Class I Cost of shares redeemed: Class A ) ) Class I ) ) Net increase from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Class A Class I Class I shares issued in connection with reorganization of private fund (Note 1) - Reinvestment of distributions: Class A Class I Shares redeemed: Class A ) ) Class I ) ) Net increase from capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 15 Palmer Square SSI Alternative Income Fund STATEMENT OF CASH FLOWS For the Six Months Ended September 30, 2013 (Unaudited) Increase in Cash: Cash flows provided by (used for) operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets from operations to net cash used for operating activities: Increase in cash deposited with broker for securites sold short ) Purchase of investment securities ) Proceeds from sale of investment securities Proceeds from short sale Closed short transactions ) Increase in dividends and interest receivables ) Decrease in receivables for investment securities sold Increase in other assets ) Decrease in payables for investment securities purchased ) Increase in payables for dividends on securities sold short Increase in Advisory and Subadvisory fees Decrease in accrued expenses ) Increase in amortization Net realized gain on investments and securities sold short ) Net change in unrealized appreciation/depreciation on investments and securities sold short Net cash used for operating activities ) Cash flows provided by financing activities: Proceeds from sale of shares Redemption of shares ) Dividends paid to shareholders, net of reinvestments ) Net cash provided by financing activities Net Increase in Cash Cash: Beginning balance Ending balance $ See accompanying Notes to Financial Statements. 16 Palmer Square SSI Alternative Income Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended September 30, (Unaudited) For the Period May 25, 2012* through March 31, 2013 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income (loss)1 ) - 2 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) ) From net realized gain - ) Total distributions ) ) Net asset value, end of period $ $ Total return3 %
